57 F.3d 1071NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America;  Larry Locknane, Revenue Officerof the Internal Revenue Service, Petitioners-Appellees,v.Debbie HELMER;  Stephen Helmer, Respondents-Appellants.
Nos. 94-6393, 94-6395.
United States Court of Appeals, Sixth Circuit.
June 16, 1995.

1
Before:  KEITH and BATCHELDER, Circuit Judges, and ROSEN, District Judge.*

ORDER

2
Debbie and Stephen Helmer appeal two district court judgments granting enforcement of a summons issued by the Internal Revenue Service (IRS) for production of documents and records pertaining to the collection of the Helmer's income tax liability for the 1990 tax year.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The United States of America and an individual IRS revenue officer filed petitions for the enforcement of an IRS summons against each of the Helmers.  The Helmers filed virtually identical responses to the ensuing magistrate judge orders to show cause in which they challenged the authority of the petitioner IRS revenue officer to issue the summons.  Thereafter, the cases were consolidated and an evidentiary hearing was conducted by the magistrate judge.  The magistrate judge recommended that the IRS summons be enforced, and taxpayers filed objections.  The district court adopted the magistrate judge's recommendation and entered separate judgments granting enforcement of the summons.


4
Upon consideration, the judgments are affirmed for the reasons stated in the magistrate judge's report and recommendation filed August 23, 1994, and adopted by the district court in its judgments filed September 12, 1994.  Pursuant to the guidelines enunciated in United States v. Powell, 379 U.S. 48, 57-58 (1964), petitioners established a prima facie case for enforcement of the summons in the district court through the affidavit of the revenue officer and his testimony at the show cause hearing.  See United States v. Will, 671 F.2d 963, 966 (6th Cir.1982).  Thereafter, taxpayers failed to meet their burden of showing a substantial deficiency in the enforcement proceedings.  Id.


5
Accordingly, the judgments of the district court are affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, sitting by designation